Exhibit 10.98

 

 

To:

Tom Ormandy

 

 

From:

Bob Arnot

/s/ Robert J. Arnot

 

 

 

Date:

June 22, 2001

 

 

Re:

Severance Package

 

This memo will confirm that the elements of your severance package, as we
previously discussed, will consist of the following:

 

1)                                      For the four months ending September 30,
2001, you will continue to be an employee of the Company and will focus your
efforts during this time primarily on the liquidation of all remaining inventory
relating to the Boss and BHPC lines as well as assisting in reducing company
expenses.

 

2)                                      From October 1, 2001 through July 31,
2002, you will be paid severance pay in the same amount as when you were an
employee.  This will be paid with the same schedule of payments, as was the case
when you were an employee.

 

3)                                      From now through the end of your
severance period, the Company will continue to include you in its group medical
plan and will make the same contribution to the cost of coverage under the plan
as though you continued to be an employee.

 

4)                                      You are vested in your stock options and
they will not terminate with the end of your employment with the Company.

 

5)                                      In addition to the above, you are also
entitled to the other normal rights of other former employees and should contact
Donna Derencz in Baltimore to review those rights and the procedures involved.

 

6)                                      You have been an extremely valuable and
loyal employee for many years and we will be most glad to provide excellent
references.

 

Acknowledge and agreed:

 

/s/ Thomas Ormandy

 

Thomas Ormandy

 

Date:  10/4/01

 

--------------------------------------------------------------------------------